Exhibit 10.1

ARENA PHARMACEUTICALS, INC.

2009 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED

1.        Purpose. The purpose of the Plan is to provide employees of Arena
Pharmaceuticals, Inc. (the “Company”) and its Designated Subsidiaries with an
opportunity to purchase Common Stock of the Company through accumulated payroll
deductions. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan, accordingly, shall be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

The 2009 Employee Stock Purchase Plan became effective as of the Company’s 2009
Annual Meeting of Stockholders, and the 2009 Employee Stock Purchase Plan, as
amended on February 10, 2012, became effective as of the Company’s 2012 Annual
Meeting of Stockholders. This 2009 Employee Stock Purchase Plan, as amended on
February 12, 2015, is effective as of the Company’s 2015 Annual Meeting of
Stockholders.

2.        Definitions.

(a)       “Authorization Form” shall mean a form established by the Plan
Administrator authorizing payroll deductions, as set forth in Section 4, and
containing such other terms and conditions as the Company from time to time may
determine.

(b)       “Board” shall mean the Board of Directors of the Company.

(c)       “Code” shall mean the Internal Revenue Code of 1986, as amended.
References to specific sections of the Code shall be taken to be references to
corresponding sections of any successor statute.

(d)       “Committee” shall mean the committee of members of the Board
designated as the Committee in Section 14.

(e)       “Common Stock” shall mean the common stock of the Company.

(f)       “Company” shall mean Arena Pharmaceuticals, Inc., or any successor by
merger or otherwise, and any Designated Subsidiary of the Company.

(g)       “Compensation” shall mean all base gross earnings, commissions,
overtime, and shift premium before giving effect to any compensation reductions
made in connection with plans described in section 401(k) or 125 of the Code,
but exclusive of payments for any other compensation.

(h)       “Designated Subsidiary” shall mean any Subsidiary that has been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan. For purposes of the Plan, Arena Pharmaceuticals GmbH
shall be deemed to have been designated by the Board as a Designated Subsidiary.



--------------------------------------------------------------------------------

(i)         “Employee” shall mean any individual who is an Employee of the
Company for tax purposes whose customary employment with the Company is at least
twenty (20) hours per week. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company. Where the period
of leave exceeds three months and the individual’s right to reemployment is not
guaranteed either by statute or by contract, the employment relationship shall
be deemed to have terminated on the first day immediately following such
three-month period.

(j)         “Enrollment Date” shall mean the first Trading Day of each Offering
Period.

(k)         “Exercise Date” shall mean the last Trading Day of each Purchase
Period.

(l)         “Fair Market Value” shall mean, as of any date, the value of Common
Stock determined as follows:

(1)       The per share closing price of the Common Stock as reported on the
NASDAQ Stock Market on that date (or if there was no reported closing price on
such date, on the last preceding date on which the closing price was reported);

(2)       If the Common Stock is not then listed on the NASDAQ Stock Market, the
per share closing price of the Common Stock on such other principal U.S.
national securities exchange on which the Common Stock is listed (or if there
was no reported closing price on such date, on the last preceding date on which
the closing price was reported);

(3)       If the Common Stock is not listed on any U.S. national securities
exchange but is quoted in an inter-dealer quotation system on a last sale basis,
the final ask price of the Common Stock reported on such date (or, if there is
no such sale on such date, then on the last preceding date on which a sale was
reported); or

(4)       If the Common Stock is neither listed on a U.S. national securities
exchange nor quoted on an inter-dealer quotation system on a last sale basis,
the Fair Market Value shall be determined by the Committee in its sole
discretion using appropriate criteria.

(m)       “Offering Periods” shall mean the periods established pursuant to
Section 4.

(n)       “Plan” shall mean this 2009 Employee Stock Purchase Plan, as amended,
and as further amended from time to time.

(o)       “Plan Administrator” shall mean the Company acting through its
authorized officers.

(p)       “Purchase Period” shall mean, except as otherwise determined by the
Committee, the three (3) month period commencing on the next Trading Day
following the preceding Exercise Date and ending with the next Exercise Date,
except that the first Purchase Period of any Offering Period shall commence on
the Enrollment Date and end with the next Exercise Date.

 

2



--------------------------------------------------------------------------------

(q)       “Purchase Price” shall mean 85% of the Fair Market Value of a share of
Common Stock on the Enrollment Date or on the Exercise Date, whichever is lower;
provided however, that the Purchase Price may be adjusted by the Board pursuant
to Section 20.

(r)       “Reserves” shall mean the number of shares of Common Stock covered by
each option under the Plan that have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

(s)       “Subsidiary” shall mean a corporation, domestic or foreign, of which
not less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

(t)       “Trading Day” shall mean a day on which the NASDAQ Stock Market (or
such other principal U.S. national securities exchange Common Stock is listed)
is open for trading.

3.        Eligibility.

(a)      All Employees who are employed by the Company at least one (1) day
before a given Enrollment Date shall be eligible to participate in the Plan.

(b)       Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) to the extent that,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company and/or hold outstanding options to
purchase such stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Company or of
any parent or subsidiary corporation, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans of the Company
and any parent or subsidiary corporation accrues at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000) worth of stock (determined at the fair
market value of the shares at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

4.        Offering Periods.

(a)       Plan Implementation. The Plan shall be implemented by consecutive,
overlapping Offering Periods with a new Offering Period commencing on the first
Trading Day on or after January 1, April 1, July 1, and October 1 of each year,
or on such other date as the Board or the Committee shall determine, and
continuing thereafter until terminated in accordance with Section 20 hereof.
Offering Periods existing under the Plan immediately prior to the Company’s 2015
Annual Meeting of Stockholders shall continue under the Plan.

(b)       Offering Period Duration. Each Offering Period shall be for a period
of twenty-four (24) months during which an option granted pursuant to the Plan
may be exercised.

(c)       Automatic Transfer to Lower Price Offering Period. To the extent
permitted by any applicable laws, regulations, rules of the NASDAQ Stock Market
(or such other principal U.S. national securities exchange on which the Common
Stock is listed), if the Fair Market Value of the Common Stock on the Enrollment
Date of a new Offering Period is lower than the

 

3



--------------------------------------------------------------------------------

Fair Market Value of the Common Stock on the Enrollment Date of the immediately
preceding Offering Period, then all participants in the immediately preceding
Offering Period shall be automatically withdrawn from such Offering Period
immediately after the exercise of their option on the Exercise Date immediately
preceding the new Offering Period and automatically re-enrolled in the new
Offering Period as of the first day thereof.

(d)       Changes in Offering Period. The Board or the Committee shall have the
power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future offerings without stockholder approval if
notice of such change is announced to Employees prior to the scheduled beginning
of the first Offering Period to be affected thereafter.

5.        Participation.

(a)       An Employee may become a participant in the Plan by completing an
Authorization Form and filing it with the Plan Administrator prior to the
applicable Enrollment Date.

(b)       Payroll deductions for a participant shall commence on the first
payroll following the Enrollment Date and shall end on the last payroll in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof.

6.        Payroll Deductions.

(a)       At the time a participant files his or her Authorization Form, he or
she shall elect to have payroll deductions made on each payday during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering Period
(or such other percentage as may be established by the Board or the Committee
from time to time in its sole discretion).

(b)       All payroll deductions made for a participant shall be credited to his
or her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

(c)       A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by filing with the Plan
Administrator a new Authorization Form authorizing a change in payroll deduction
rate. The Board or the Committee may, in its discretion, limit the number of
participation rate changes during any Offering Period. Any such reduction or
increase would be effective beginning with the first Purchase Period that begins
no earlier than 5 business days after the Plan Administrator’s receipt of a new
Authorization Form from the participant, unless otherwise determined by the Plan
Administrator. A participant’s Authorization Form shall remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

(d)       Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period. Payroll deductions shall

 

4



--------------------------------------------------------------------------------

recommence at the rate provided in such participant’s Authorization Form at the
beginning of the first Purchase Period that is scheduled to end in the following
calendar year, unless terminated by the participant as provided in Section 10
hereof.

(e)       At the time the option is exercised, in whole or in part, or at the
time some or all of the Company’s Common Stock issued under the Plan is disposed
of, the participant must make adequate provision for the Company’s federal,
state, or other tax withholding obligations, if any, which arise upon the
exercise of the option. If the participant makes a disposition, within the
meaning of Section 424(c) of the Code and regulations promulgated thereunder, of
any shares of Common Stock issued to such participant pursuant to the exercise
of an option, and such disposition occurs within the two-year period commencing
on the day after the Enrollment Date or within the one-year period commencing on
the day after the Exercise Date, such participant shall, within five (5) days of
such disposition, notify the Company thereof. In addition, in order to satisfy
the requirement to withhold the amount (if any) of federal, state or local taxes
that the Company or Subsidiary determines is applicable, the Company and any
Subsidiary may deduct such amount from any other compensation payable to the
participant.

7.        Grant of Option. On the Enrollment Date of each Offering Period, each
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Employee’s payroll deductions accumulated prior to
such Exercise Date and retained in the participant’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event shall an
Employee be permitted to purchase during each Purchase Period more than Six
Hundred Twenty Five (625) shares of the Company’s Common Stock (subject to any
adjustment pursuant to Section 19), and provided further that such purchase
shall be subject to the limitations set forth in Sections 3(b) and 13 hereof.
The Board or the Committee may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of the
Company’s Common Stock an Employee may purchase during each Purchase Period of
such Offering Period. Exercise of the option shall occur as provided in
Section 8 hereof, unless the participant has withdrawn pursuant to Section 10
hereof. The option shall expire on the last day of the Offering Period.

8.        Exercise of Option.

(a)       Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares shall be purchased; any payroll deductions accumulated in a
participant’s account which are not sufficient to purchase a full share shall be
retained in the participant’s account for the subsequent Purchase Period or
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof. Any other monies left over in a participant’s account after
the Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

 

5



--------------------------------------------------------------------------------

(b)       If the Board or the Committee determines that, on a given Exercise
Date, the number of shares with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or
(ii) the number of shares available for sale under the Plan on such Exercise
Date, the Board may in its sole discretion (x) provide that the Company shall
make a pro rata allocation of the shares of Common Stock available for purchase
on such Enrollment Date or Exercise Date, as applicable, in as uniform a manner
as shall be practicable and as it shall determine in its sole discretion to be
equitable among all participants exercising options to purchase Common Stock on
such Exercise Date, and continue all Offering Periods then in effect, or
(y) provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all participants exercising options to
purchase Common Stock on such Exercise Date, and terminate any or all Offering
Periods then in effect pursuant to Section 20 hereof. The Company may make pro
rata allocations of the shares available on the Enrollment Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company’s stockholders subsequent to such Enrollment Date.

9.        Delivery. As promptly as practicable after each Exercise Date on which
a purchase of shares occurs, the Company shall arrange the delivery to each
participant, as appropriate, the shares purchased upon exercise of his or her
option in a certificate or uncertificated form.

10.      Withdrawal.

(a)       A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to Plan
Administrator which is received at least ten (10) days prior to the Exercise
Date (or such other notice period as may be established by the Plan
Administrator from time to time in its sole discretion). All of the
participant’s payroll deductions credited to his or her account shall be paid to
such participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Plan Administrator a new
Authorization Form.

(b)       A participant’s withdrawal from an Offering Period shall not have any
effect upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the participant
withdraws.

11.      Termination of Employment. Upon a participant’s ceasing to be an
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to exercise the option shall be
returned to such participant or, in the case of his or her death, to the person
or persons entitled thereto under Section 15 hereof, and such participant’s
option shall be automatically terminated.

 

6



--------------------------------------------------------------------------------

12.      Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

13.      Stock.

(a)       Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for future sale under the Plan with
respect to Exercise Dates shall be One Million Five Hundred Thousand
(1,500,000) shares, effective as of the Company’s 2015 Annual Meeting of
Stockholders.

(b)       The participant shall have no interest or voting rights in shares
covered by his or her option until such option has been exercised.

(c)       Shares to be delivered to a participant under the Plan shall be
registered in the name of the participant or in the name of the participant and
his or her spouse.

14.      Administration. The “Committee” shall mean the Compensation Committee
of the Board, a subcommittee thereof formed by the Compensation Committee to act
as the Committee hereunder or such other committee of members of the Board as
delegated by the Board. The Board or the Committee shall administer the Plan.
The Board or the Committee shall have full and exclusive discretionary authority
to construe, interpret and apply the terms of the Plan, to determine eligibility
and to adjudicate all disputed claims filed under the Plan. Every finding,
decision and determination made by the Board or the Committee shall, to the full
extent permitted by law, be final and binding upon all parties. The Company will
pay all expenses incurred in the administration of the Plan. No member of the
Committee or individual acting on behalf of the Plan Administrator shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan, and all members of the Committee and individuals
acting on behalf of the Plan Administrator shall be fully indemnified by the
Company with respect to any such good faith action, determination or
interpretation.

15.      Designation of Beneficiary.

(a)       A participant may file with the Plan Administrator a written
designation of a beneficiary who is to receive any shares and cash from the
participant’s account under the Plan in the event of such participant’s death
subsequent to an Exercise Date on which the option is exercised but prior to
delivery to such participant of such shares and cash. In addition, a participant
may file with the Plan Administrator a written designation of a beneficiary who
is to receive any cash from the participant’s account under the Plan in the
event of such participant’s death prior to the exercise of the option. If a
participant is married and the designated beneficiary is not the spouse, spousal
consent shall be required for such designation to be effective.

(b)       Such designation of beneficiary may be changed by the participant at
any time by written notice to the Plan Administrator. In the event of the death
of a participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such participant’s death, the Company
shall deliver such shares and/or cash to the executor or administrator of the
estate of the participant, or if no such executor or administrator has been

 

7



--------------------------------------------------------------------------------

appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

16.      Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

17.      Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.

18.      Reports. Individual accounts shall be maintained for each participant
in the Plan. Statements of account shall be given to participating Employees at
least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

19.      Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Asset Sale.

(a)       Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the Reserves, the maximum number of shares each
participant may purchase each Purchase Period (pursuant to Section 7), as well
as the price per share and the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
extraordinary cash dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration”. Such adjustment shall
be made by the Board or the Committee, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an option.

(b)       Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such dissolution or
liquidation, unless provided otherwise by the Board. The New Exercise Date shall
be before the date of the Company’s dissolution or liquidation. The Board shall
notify each participant in writing, at least ten (10) business days prior to the
New Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that

 

8



--------------------------------------------------------------------------------

the participant’s option shall be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the Offering
Period as provided in Section 10 hereof.

(c)       Merger or Asset Sale. In the event of a sale of all or substantially
all of the assets of the Company, or the merger of the Company with or into
another corporation, each outstanding option shall be assumed or an equivalent
option substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, any Purchase Periods then in progress shall
be shortened by setting a new Exercise Date (the “New Exercise Date”) and any
Offering Periods then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the date of the Company’s sale or merger. The
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the participant’s
option has been changed to the New Exercise Date and that the participant’s
option shall be exercised automatically on the New Exercise Date, unless prior
to such date the participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

20.      Amendment or Termination.

(a)       The Board may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 19 hereof, no such termination can affect
options previously granted, provided that an Offering Period may be terminated
by the Board on any Exercise Date if the Board determines that the termination
of the Offering Period or the Plan is in the best interests of the Company and
its stockholders. Except as provided in Section 19 and this Section 20 hereof,
no amendment may make any change in any option theretofore granted which
adversely affects the rights of any participant. To the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law, regulation or rule of the NASDAQ Stock Market or such
other principal U.S. national securities exchange Common Stock is listed), the
Company shall obtain stockholder approval in such a manner and to such a degree
as required.

(b)       Without stockholder approval and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Board or the Committee shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Board or the Committee determines in its sole discretion advisable which
are consistent with the Plan.

(c)       In the event the Board determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Board may,
in its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequences including, but not
limited to:

 

9



--------------------------------------------------------------------------------

(1)       altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price (provided
that any altered Purchase Price cannot be lower than the lower of 85% of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date);

(2)       shortening any Offering Period so that the Offering Period ends on a
new Exercise Date, including an Offering Period underway at the time of the
Board action; and

(3)       allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

21.        Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

22.        Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of the NASDAQ Stock Market (or any other principal U.S. national securities
exchange on which the Common Stock may then be listed), and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

23.        Term of Plan. The Plan shall continue in effect until terminated by
the Board.

24.        Miscellaneous.

(a)        Administrative Costs. The Company shall pay the administrative
expenses associated with the operation of the Plan (other than brokerage
commissions resulting from sales of Common Stock directed by an Employee or, in
the case of his or her death, any person who acquires the Common Stock pursuant
to Section 15).

(b)        No Employment Rights. Participation in the Plan shall not give an
Employee any right to continue in the employment of the Company, and shall not
affect the right of the Company to terminate the Employee’s employment at any
time, with or without cause.

 

10



--------------------------------------------------------------------------------

(c)       Repurchase of Stock. The Company shall not be required to purchase or
repurchase from any Employee any of the shares of Common Stock that the Employee
acquires under the Plan.

(d)       Internal Revenue Code and ERISA Considerations. The Plan is intended
to constitute an “employee stock purchase plan” within the meaning of section
423 of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder. The provisions of the Plan, accordingly, shall be construed so as to
comply with the requirements of that section of the Code or any successor
provision, and the regulations thereunder. The Plan is not intended and shall
not be construed as constituting an “employee benefit plan,” within the meaning
of section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended.

(e)       Headings, Captions, Gender. The headings and captions herein are for
convenience of reference only and shall not be considered as part of the text.
The masculine shall include the feminine, and vice versa.

(f)       Severability of Provisions, Prevailing Law. The provisions of the Plan
shall be deemed severable. If any provision of the Plan shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction or by reason of a change in a law or regulation, such
provision shall (a) be deemed limited to the extent that such court of competent
jurisdiction deems it lawful, valid and/or enforceable and as so limited shall
remain in full force and effect, and (b) not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect. The
Plan shall be governed by the laws of the State of California to the extent such
laws are not in conflict with, or superseded by, federal law.

 

11